Citation Nr: 1515076	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-26 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, major depressive disorder, depressive disorder not otherwise specified (NOS), anxiety disorder NOS, major depression, and dysthymia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his September 2011 substantive appeal, the Veteran requested a hearing before the Board.  However, in November 2011 the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

In a May 2007 decision, the Phoenix, Arizona RO denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The rating decision did not specifically address any psychiatric disability other than PTSD.  Thus, as explained below, new and material evidence is required to reopen the claim, before the Board may consider the claim for PTSD on the merits.  

As for an acquired psychiatric disorder other than PTSD, new and material evidence is not necessary, as these additional disabilities were not addressed in the May 2007 decision.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  The Veteran's treatment records include diagnoses of depression, major depressive disorder, depressive disorder not otherwise specified (NOS), anxiety disorder NOS, major depression, and dysthymia.  The United States Court of Appeals for Veterans Claims has held in the context of a claim for service connection for a psychiatric disorder, that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue is characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, major depressive disorder, depressive disorder NOS, anxiety disorder NOS, major depression, and dysthymia.

The Virtual VA paperless claims processing system (Virtual VA) contains a January 2012 letter from the Social Security Administration, and VA treatment records from the Austin VA Medical Center (VAMC) dated April 2011 to June 2012.  The Veterans Benefits Management System (VBMS) contains a February 2015 appellate brief.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2007 rating decision denied entitlement to service connection for PTSD based on the determinations that the Veteran had not been in combat or a prisoner of war, he did not provide an in-service stressor for verification, and the diagnosis of PTSD in the Veteran's VA treatment records could not be confirmed as meeting the diagnostic criteria for service connection.  

2. The Veteran did not submit a notice of disagreement with the May 2007 rating decision, and no new and material evidence was received by VA within one year of the issuance of the May 2007 rating decision.

3. Since the May 2007 RO decision, the Veteran submitted a June 2009 statement relating his claimed in-service stressors.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1. The May 2007 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

2. The additional evidence received since the May 2007 rating decision is new and material, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A May 2007 rating decision denied entitlement to service connection for PTSD based on the determinations that that the Veteran had not been in combat or a prisoner of war, he did not provide an in-service stressor for verification, and the diagnosis of PTSD in the Veteran's VA treatment records could not be confirmed as meeting the diagnostic criteria for service connection.  The Veteran did not submit a notice of disagreement with the May 2007 rating decision, and no new and material evidence was received by VA within one year of the issuance of the May 2007 rating decision.  As such, the May 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final May 2007 RO decision, the Veteran submitted a June 2009 statement relating his claimed in-service stressors.  This evidence is new and material evidence because it was not of record at the time of the final rating decision in May 2007, and provides details as to in-service stressors the Veteran contends caused or are related to his current PTSD.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD, as it raises a reasonable possibility that the Veteran experienced an in-service stressor.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

In a June 2009 statement, the Veteran contends that he was diagnosed with PTSD at the Vet Center in Kingman, Arizona in about 2005.  There are currently no Vet Center records associated with the evidentiary record.  On remand, the AOJ should ask the Veteran to identify all Vet Centers at which he has sought treatment and/or counseling for his acquired psychiatric disorder, and the AOJ should make appropriate efforts to obtain all of the Veteran's Vet Center records.

During the pendency of this appeal, the Veteran has relocated, and therefore has sought VA treatment at multiple facilities.  Currently of record are treatment records from the Northern Arizona VA Healthcare System (HCS), which includes the Kingman Community Based Outpatient Clinic (CBOC), dated from May 2004 to May 2007.  In a June 2004 mental health consultation at the Kingman CBOC, major depressive disorder was diagnosed.  However, a May 2007 nurse practitioner outpatient note includes an assessment of PTSD, and indicates the Veteran is to be weaned off a medication prescribed for his PTSD.  Currently there is no treatment record from the Kingman CBOC of record which includes an initial diagnosis of PTSD.  On remand, the AOJ should obtain any and all outstanding treatment records from the Northern Arizona HCS.

Currently of record are VA treatment records from the Memphis VAMC dated November 2007, and from July 2008 to April 2011.  On remand, the AOJ should obtain any outstanding treatment records from the Memphis VAMC, to include all records dated in 2007 and through July 2008.  The AOJ should also obtain any outstanding treatment records from the Austin VAMC dated from June 2012 to present.

In August 2010, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, on which the Veteran listed Lake Shore Clinic as his "main doctor."  In a March 2011 statement, Lake Shore Clinic indicated the Veteran had not been seen since 2001, and his records were therefore "no longer in [their] building."  In an April 2011 telephone call, the Veteran indicated that a representative from Lake Shore Clinic had told him that "his records are so old that they are in another warehouse."  The Veteran requested a Veterans Service Representative contact the office about having the records faxed to VA.  In a December 2010 VA primary care note, the Veteran's treating physician indicated the Veteran requested a specific mental health medication, as he "had a good response when taken prev[iously] outside VA."  On remand the AOJ should make appropriate efforts to obtain the Veteran's private treatment records.

In October 2010, the Veteran was afforded a VA examination.  After her interview and examination of the Veteran, the VA psychologist found the Veteran did not meet the criteria for a diagnosis of PTSD at that time.  The VA examiner diagnosed depressive disorder NOS, and stated, "[The] Veteran acknowledges lifelong symptoms of depression attributable to losing his mother at such a young age.  Declining physical health and attendant limitations in more recent years have contributed to episodic symptom exacerbations."  The Board notes that no acquired psychiatric disorder was noted upon the Veteran's entrance to active duty service.  See August 1967 examination report; August 1967 report of medical history.  Although the October 2010 VA examiner noted the Veteran's losing his mother as a causative factor for his depressive disorder, she did not opine whether it was clear and unmistakable that the Veteran's depressive disorder preexisted his active duty service, and if so, whether it was clear and unmistakable that his depressive disorder was not aggravated by his active duty service.  Further, the October 2010 VA examiner did not offer a full nexus opinion with supporting rationale as to whether the Veteran's current depressive disorder may have been caused or aggravated by his active duty service.  The Veteran also has not been afforded a VA examination, and a medical nexus opinion has not been obtained, with regard to the other diagnoses of acquired psychiatric disorders of record.  Finally, the Board notes that the Veteran is currently service-connected for multiple physical disabilities, to include ischemic heart disease, diabetes mellitus, type II, and multiple complications associated with diabetes.  The October 2010 VA examiner, as well as the Veteran's treating VA providers, have noted the Veteran's physical health problems and limitations, and indicated they may affect his mental health.  See, e.g., May 2011 VA psychiatry consultation; January 2011 VA mental health consultation; June 2004 VA mental health consultation.  On remand, the Veteran should be afforded a new VA examination to determine the nature and etiology of any current acquired psychiatric disorders.

	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private medical providers with whom he has sought treatment and/or counseling for his acquired psychiatric disorder, to include PTSD.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records pertinent to the Veteran's claim, to include from the Lake Shore Clinic, and the private provider who had prescribed Lexapro.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should ask the Veteran to identify all Vet Centers at which he has sought treatment and/or counseling for his acquired psychiatric disorder, to include PTSD.  The AOJ should undertake appropriate development to obtain all outstanding Vet Center records, to include from a Vet Center in Kingman, Arizona.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain all outstanding VA treatment records, to include all treatment records from the Northern Arizona HCS, all Memphis VAMC records dated in 2007 and through July 2008, and Austin VAMC records dated from June 2012 to present.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, depression, major depressive disorder, depressive disorder NOS, anxiety disorder NOS, major depression, and dysthymia.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since April 2009.

The examiner should address the diagnoses of PTSD, depression, major depressive disorder, depressive disorder NOS, anxiety disorder NOS, major depression, and dysthymia as reflected in the Veteran's VA treatment records. 

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

The examiner is to note the Veteran's reported stressors during his Vietnam service of helping at door gunner on several flights, being shot at during guard duty more than once, seeing dead Viet Cong soldiers hung up around a town circle, having to go to a hospital and sit with a cook who accidentally shot himself in order to take a report, and witnessing a young girl blow herself up at the perimeter fence to create a hole in the fence.  See June 2009 Veteran statement.

c) If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to a fear of hostile military or terrorist activity.

d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since April 2009, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

e) As to any acquired psychiatric disorder which the examiner believes clearly and unmistakably pre-existed service, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

f) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since April 2009, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused by the Veteran's service-connected disabilities.

The examiner should specifically address the notations in the October 2010 VA examination report and the Veteran's VA treatment records regarding the Veteran's physical health problems and limitations, and how they may affect his mental health.  See also June 2009 Veteran statement (indicating that his nightmares and depression began after he started having problems with his health at age 50).

g) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since April 2009, the examiner should offer his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by the Veteran's service-connected disabilities.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


